COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Linda Porter v. Kennard Law PC d/b/a Kennard Richard PC, Peter
                          Costea and Gregg Rosenberg, Rosenberg & Sprovach

Appellate case number:    01-22-00153-CV

Trial court case number: 2017-67479

Trial court:              127th District Court of Harris County

       On August 30, 2022, this Court denied appellant Linda Porter’s Opposed Motion for
Leave to File Non-Conforming Briefs and Exceed Word Limits; 1st Amended Opposed Motion
for Leave to File Non-Conforming Briefs and Exceed Word Limits with Attached Exhibits
Showing that Costea’s Brief Provides False Information, that Appellees were Served on Aug. 11,
2022, and this Brief is Updated with Certificate of Service; Motion for Leave to Provide Sur-
Reply to Appellee Rosenberg’s Objections and Opposition to Appellant’s Motion for Leave to
File Non-Conforming Briefs and Exceed Word Limits; and 1st Amended Motion for Leave to
Provide Sur-Reply to Appellee Rosenberg’s Objections and Opposition to Appellant’s Motion
for Leave to File Non-Conforming Briefs and Exceed Word Limits.
        Now, appellant has filed an “Opposed 1st Addendum to Motion for Leave to File Non-
Conforming Briefs and Exceed Word Limits,” which we construe as a motion for extension of
time to file her corrected brief. The motion for extension of time is granted but only to the
extent appellant seeks an additional thirty days in which to file a brief that complies with the
limits in the Texas Rules of Civil Procedure.
       The deadline for appellant to file a corrected brief that complies with the Texas Rules of
Appellate Procedure is October 3, 2022. See TEX. R. APP. P. 9.4 (noting that initial brief to
court of appeals may not exceed 15,000 words if computer-generated and 50 pages if not, and
that aggregate of initial brief and reply brief may not exceed 27,000 words if computer-
generated, and 90 pages if not). No further extensions will be granted.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                             Acting individually 
Date: September 1, 2022